The opinion of the court was delivered by
Gibson, C. J. —
None of the exceptions merit particular notice, but that which is taken to the form of the verdict.' In every sort of action, it has been almost a' universal practice to take the verdict in this form, arising no doubt from inattention; and for so very small a matter, we should not be astute to overturn a judgment. Perhaps the maxim de ¡minimis, might be applicable to it. Haply, we are relieved from difficulty in this'instance, by the decision in Norris v. Pilmore, 1 Yeates, 408, where it is shown, that a penalty given to the party grieved, accrues at the commission of the offence; and consequently, that there may be damages for detention; but that it is otherwise in the- case of a common informer, who has no interest before judgment. This decision is well founded in technical reason, and supported beside by good authority. The verdict, therefore, is unexceptionable in substance and in form.
Judgment affirmed.